DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Previous Rejections
Applicant’s arguments, filed 14 January 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
		
Claim Status
Claims 1-9 are pending and are included in this prosecution.
	
CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co,, 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

1) Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (KR 2012/0133135 A; citations below from the machine translation supplied by KIPO; each citation of record), in view of Duckworth (US 4,927,625), Symonds (US 2006/0135599 A1; of record) and Valenti (US 2009/0156484 A1; of record).
Instant claim 1 is drawn to a cannabinoid toothpaste composition comprising at least one abrasive agent, at least one binder, at least one humectant, at least one fluoridating agent, at least one surfactant, water, a thickener, lactoferrin, and one or more cannabinoids.
Ma teaches a toothpaste for preventing or treating dental caries that contains 0.01% to 50% of Cannabis sativa extract as an active ingredient (Abstract and pg 4, first paragraph). It is noted that in the machine translation provided, the Korean language term for Cannabis sativa is translated as “evil of fire.”
For claim 1, part (a), Ma teaches the abrasive agents alumina (aluminum oxide), abrasive silica, and calcium phosphate (pg 4, first paragraph). 
For claim 1, part (b), Ma teaches xanthan gum as a binder (pg 4, first paragraph).
For claim 1, part (c), Ma teaches glycerin and sorbitol as useful humectants (pg 4, first paragraph).
For claim 1, part (d), Ma teaches fluoridating agents (pg 4, third paragraph).

For claim 1, part (f), Ma teaches surfactants such as sodium N-lauroyl sarcosinate (pg 4, third paragraph).
Ma teaches water in the composition (Example 1, pg 9), as well as the presence of a thickening agent (pg 5, bottom paragraph).
For claim 2, Ma teaches the toothpaste contains 0.01% to 50% of Cannabis sativa extract. For claim 3, Ma teaches the toothpaste may contain cinnamon (pg 5, paragraph 2), an anti-inflammatory spice. Ma teaches the presence of a coloring agent (pg 5, eighth paragraph), reading on claim 5. Ma teaches sweeteners (pg 5, seventh paragraph), reading on claim 6. For claim 7, Ma teaches the presence of glycerin, an alcohol and preservative (pg 5, eighth paragraph). Ma also teaches flavorings such as peppermint, spearmint, cinnamon, thyme extract, and sage (pg 4, second paragraph), reading on claim 8.
Ma does not teach the presence of a silicon dioxide-based thickener; the  identity of the components in the Cannabis sativa extract; or the presence of lactoferrin in the claimed amount in the composition.
Duckworth, Symonds, and Valenti teach the missing elements of Ma.
Duckworth teaches a toothpaste comprising a fluorine-containing therapeutic agent (Abstract; col 1: 7-8). The toothpaste taught by Duckworth contains a silicon dioxide-based thickener (col 3: 61-62, as recited in claim 1 as presently amended; an abrasive such as alumina or silica (col 2: 25-26); a binder 
Symonds teaches a buccal mouth spray containing Cannabis sativa plant extract comprising cannabidiol, is effective as an analgesic in amounts of from 5-25 mg (pg 2, [0015] and [0018]). Given a typical amount of toothpaste used is about 500 mg, the teaching of Symonds is a range of 1 to 5%. While this amount is greater than the range recited in claim 1, it within the skill of the ordinary practitioner to optimize the amount of a result-effect agent in a composition. See MPEP 2144.05(II). It is further noted that Example 1 in the present application recites an amount of hemp (Cannabis) oil of 2% in a toothpaste composition (see Table 1, [0084]).
Valenti teaches the addition of lactoferrin to a toothpaste (Example 17, page 11 and page 4, [0032]) for preventing and/or treating destructive inflammation affecting mucous membranes. The destructive inflammation may be caused by adhered biofilm-protected pathogens (Abstract) such as those causing subgingival plaque (page 5, [0042] and [0046]; Example 1, page 6). Valenti teaches an amount of lactoferrin of 0.1% to 10% of the composition for topical use on mucous membranes (pg 13, claim 45), overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). 	It would have been obvious to one of ordinary skill in the art before the Cannabis sativa extract to a toothpaste base; Duckworth teaches a toothpaste base composition similar to that of Ma wherein a the thickening agent added is a silicon dioxide-based thickener; Symonds teaches the addition of a cannabinoid extract comprising cannabidiol is useful for treating pain; and Valenti teaches that addition of lactoferrin to a toothpaste is useful for treating oral inflammation and gingival plaque and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 
As for the amounts of cannabinoid extract required by the claims, a person of ordinary skill in the art would have been motivated to adjust the amount of cannabinoid extract in order to obtain a workable product that provides pain relief. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.

2) Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (cited above), in view of in view of Duckworth (cited above), Symonds (cited above), Valenti (cited above) and Marx (US 5,898,037; of record)
The teachings of Ma, Duckworth, Symonds, and Valenti are discussed above.
 Symonds, and Valenti does not teach magnesium sulfate as an anti-inflammatory agent.
Marx teaches the missing element of the combination of Ma, Duckworth, Symonds, and Valenti.
Marx teaches novel pharmaceutical compositions which comprise magnesium compounds such as magnesium sulfate for oral application for the treatment of inflammatory conditions; as an antibacterial; and for the prevention of dental caries (Abstract; col 1: e.g. 53-60 and 66-67; col 4: e.g. 64-67). See also col 9:1 to col 10: 20 and claims 1-12. 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of Ma, Duckworth, Symonds, and Valenti by the addition of magnesium sulfate since Marx teaches magnesium sulfate is useful in oral applications for the treatment of inflammatory conditions, as an antibacterial; and for the prevention of dental caries, and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 
	
Examiner’s Response to Applicant’s Remarks dated 01/14/2022
1. Rejection of claims 1-3 and 5-9 under 35 U.S.C. 103 over Ma, Duckworth, Symonds, and Valenti 
The applicant argues that Ma fails to disclose a toothpaste composition with a thickener recited in claim 1, as currently amended.

The applicant argues that passage in Ma noted by the examiner with regard to a toothpaste composition pertains to a health beverage composition and not a toothpaste composition.
The Examiner acknowledges the arguments presented, but disagrees with the applicant’s conclusion. The machine translation provided by the Examiner of KR 2012-0133135 states in the paragraph on page 4 cited by the applicant: “The oral composition containing the extract which is the evil of fire [reading on a cannabinoid extract or cannabidiol] of the invention manufactures with the formulation including the tooth pastes.” (Emphasis by the Examiner). While the translation provided by the Korean Patent Office is admittedly imperfect, the teaching of Ma regarding a toothpaste composition is recited five times in the cited paragraph.

2. Rejection of claim 4 under 35 U.S.C. 103 over Ma, Duckworth, Symonds, Valenti, and Marx 
As set forth above, it is the position of the Examiner that claim 1 is properly rejected. Since Appellant did not set forth additional arguments regarding the correctness of the rejection of claim 4, the rejection of the claim is considered proper and is maintained. 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL P COHEN/Primary Examiner, Art Unit 1612